     Case 1:21-cv-00928-NONE-BAM Document 12 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       PETER MICHAEL ARENA,                             Case No. 1:21-cv-00928-NONE-BAM (PC)
12                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                          TO RETURN OVERPAYMENT OF FILING
13             v.                                         FEES
14       CERVANTES, et al.,                               (ECF No. 11)
15                        Defendants.
16

17            Plaintiff Peter Michael Arena (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19            On September 13, 2021, Plaintiff filed a motion to return overpayment of filing fees.

20   (ECF No. 11.) The motion is deemed submitted. Local Rule 230(l).

21            In his motion, Plaintiff states that his aunt, Angela Cotten, paid the remaining filing fee in

22   this action by check.1 (ECF No. 11.) However, CDCR continues to deduct money from his trust

23   account towards this filing fee, even though it has been paid in full. Plaintiff requests that the

24   Court issue an order notifying the prison trust office to stop deducting money from his account

25   towards the filing fee, and to return any overpaid funds. (Id.)

26
     1
27    The motion also states that Ms. Cotten paid the remaining filing fee in Arena v. Navarro, Case
     No. 1:20-cv-00617-BAM. The Court will address the motion by separate order in the other
28   action.
                                                      1
     Case 1:21-cv-00928-NONE-BAM Document 12 Filed 09/15/21 Page 2 of 2


 1           The Court has reviewed the motion and investigated Plaintiff’s filing fee balance for this

 2   action and confirmed that Plaintiff’s filing fee has been paid in full. There is an overpayment

 3   which will be refunded next month, and the Court has informed CDCR that Plaintiff has paid his

 4   filing fee for this action in full.

 5           Accordingly, Plaintiff’s motion for return of overpayment of filing fee, (ECF No. 11), is

 6   HEREBY GRANTED.

 7
     IT IS SO ORDERED.
 8

 9       Dated:     September 15, 2021                        /s/ Barbara   A. McAuliffe               _
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
